Pappas v Pappas (2015 NY Slip Op 09411)





Pappas v Pappas


2015 NY Slip Op 09411


Decided on December 23, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
MARK C. DILLON
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2013-07013
 (Index No. 203531/04)

[*1]Maria Pappas, respondent, 
vAnthony Pappas, appellant.


Langione, Catterson & LoFrumento, LLP, Garden City, NY (Jeffrey L. Catterson of counsel), for appellant.
Kruman & Kruman, P.C., Malverne, NY (Henry E. Kruman of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Hope Schwartz Zimmerman, J.), dated May 13, 2013. The order, insofar as appealed from, denied the defendant's motion to refer the plaintiff to the District Attorney on the basis of her alleged perjurious sworn testimony.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant's contention, the Supreme Court did not improvidently exercise its discretion in denying his motion to refer the plaintiff to the District Attorney based on her allegedly perjurious sworn testimony (see Stow v Stow , 262 AD2d 550, 551; Matter of Carroll v Gammerman , 193 AD2d 202, 206).
RIVERA, J.P., DILLON, CHAMBERS and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court